Citation Nr: 0704367	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  00-24 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from February 1969 to 
January 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board in July 
2002.  The transcript of that proceeding is of record.  

This case was previously before the Board in May 2003, 
whereupon the Board remanded the claims to the RO for further 
development and consideration.  This additional development 
occurred via the Appeals Management Center (AMC) in 
Washington, DC.  And in a December 2005 supplemental 
statement of the case (SSOC), the AMC continued to deny this 
claim and returned the case to the Board.


FINDINGS OF FACT

There is no competent medical nexus evidence of record 
indicating the veteran's PTSD is causally or etiologically 
related to his service in the military.


CONCLUSION OF LAW

The veteran's PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2005); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of December 2002 and June 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim for service connection and of his and 
VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit any additional evidence in 
his possession pertaining to his claim.

The December 2002 and June 2004 letters failed to discuss the 
law pertaining to the assignment of a disability rating or an 
effective date in compliance with Dingess/Hartman.  However, 
because the instant decision denies the veteran's claim for 
service connection of PTSD, no disability rating or effective 
date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claim has been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical and personnel records, reports 
of VA and private post-service treatment, and reports of VA 
examinations.  Additionally, the claims file contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

To establish entitlement to service connection for PTSD, in 
particular, there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in combat with the enemy.  Where it is determined, through 
recognized military citations or other supportive evidence, 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of his service, his lay testimony 
alone may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (as amended by 
64 Fed. Reg. 32,807-32808 (1999)) (effective March 7, 1997) 
(implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (pertaining to combat veterans).  However, where 
the veteran did not engage in combat or the claimed stressor 
is noncombat-related, the record must contain service records 
or other credible sources that corroborate his testimony as 
to the occurrence of the claimed stressor.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. 
Cir. 1997).

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6256-6258 (2000).  The General Counsel also indicated 
that the determination of whether a veteran engaged in combat 
with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of 
any ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that he did not engage 
in combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that he 
did not engage in combat.  Id.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
statements or testimony as to the occurrence of the claimed 
stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."
Also in Doran (and in West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994) and Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993)), the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (M21-1), which since has been revised as 
to "Evidence of Stressors in Service" to read, in pertinent 
part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the M21-1 October 1995 revision, the Court 
has held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" generally means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau, 9 Vet. 
App. at 389-395 (1996); Cohen 10 Vet. App. at 128.  See also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

There are exceptions to this general rule - including when 
the claim, as here, is predicated on an alleged sexual 
assault.  In these limited situations, evidence from sources 
other than the veteran's service records may be used to 
corroborate the veteran's account of the stressor incident, 
such as:  records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Examples of behavior changes may constitute credible evidence 
of a stressor, including:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  See 38 C.F.R. § 3.304(f).

It equally deserves mentioning that, in cases involving 
personal assault, the existence of a stressor in service does 
not have to be proven by the "preponderance of the 
evidence" because this would be inconsistent with the 
benefit of the doubt, or equipoise, doctrine contained in 
38 U.S.C.A. § 5107(b).  See YR v. West, 11 Vet. App. 393, 399 
(1998).  See also Patton v. West, 12 Vet. App. 272, 279-280 
(1999).

Analysis

The veteran does not allege, and a review of his official 
military documentation contained in his claims file does not 
otherwise indicate, that he engaged in combat against enemy 
forces as contemplated by VA regulations.  His DD Form 214 
does not reflect that he received any decorations or medals 
indicative of involvement in combat.  And there is no other 
sufficient indication of combat service, either.  So the 
Board finds that he did not "engage in combat."  
Consequently, the evidentiary presumption of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(f) does not apply.  
See VAOPGCPREC 12-99.  Therefore, any alleged stressors in 
service must be independently verified, i.e., corroborated by 
objective credible supporting evidence.  And it is in this 
specific latter respect that his claim for PTSD falls shy of 
the requirements for granting service connection.

There no disputing the veteran has PTSD, as this diagnosis 
(albeit among others) is well documented in his records.  So 
the determinative issue is whether the PTSD is a consequence 
of the alleged sexual trauma in service or, instead, more 
likely the result of other unrelated factors.  See Swann v. 
Brown, 5 Vet. App. 229, 232-33 (1993) (where a veteran's 
alleged stressors are uncorroborated, the Board is not 
required to accept a recent diagnosis of PTSD as being the 
result of the veteran's service).  

The question of whether he was exposed to a stressor 
in service is a factual determination, and VA adjudicators 
are not bound to accept uncorroborated accounts of stressors 
or medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for VA 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question for medical professionals.  Cohen, supra.

In this regard, although there are numerous diagnoses of PTSD 
on record, these diagnoses are unreliable because they were 
based on an unverified stressor event.  In this regard, the 
Board notes that the RO made an attempt to verify the 
veteran's alleged stressor.  And while the evidence confirms 
that the veteran was stationed in Rhode Island and 
Antarctica, and photos show several service members standing 
around an injured service member (the veteran does not allege 
he was the injured party in the photo), the veteran's service 
personnel and medical records do not show that the veteran 
was raped or even that the other service member was 
purposefully assaulted, as he alleged.  In fact, the 
veteran's service medical and personnel records do not 
indicate that the veteran was assaulted during his service.    

Also, the evidence indicates the veteran did not seek 
treatment for psychiatric reasons during service.  Indeed, 
the evidence indicates he has not sought treatment in the 
years since his service and that he did was not diagnosed 
with PTSD until many years after his discharge from the 
military, in August 2000.  And, the veteran did not seek 
treatment for any psychiatric disorders until September 1990, 
wherein he first sought treatment for depression.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology).  

The veteran also did not make an allegation of sexual trauma 
while in service.  
Although his service personnel records show that the veteran 
attempted to receive an early discharge from service, it 
appears that he sought the early release from active duty in 
order to be married.  Correspondence from the veteran's 
commanding officer to his Congressman, and between the 
veteran and his then-girlfriend (now, wife), suggest that the 
veteran misrepresented events during his service in order to 
allege unfair treatment, in hopes of receiving early 
discharge, and that the veteran was not held in service 
against his will, but rather could not be discharged until 
transport from his remote location could be arranged.  

Likewise, he admitted at his April 2000 psychological 
evaluation by R. L. B., M.D. that he was subjected to 
emotional and physical abuse with his father, that his father 
had him forcibly enlisted in the military, and that he did 
not see his service in Antarctica as central to his 
psychiatric difficulties.  Dr. B diagnosed the veteran with 
atypical depression, and also noted that the veteran may be 
vulnerable to PTSD related to his Antarctica experiences due 
to his relationships with his family and a family history of 
psychiatric illness.  Furthermore, the veteran did not make 
his first allegation of sexual trauma until much later, after 
his initial December 1999 claim.  So his statements as to the 
nature of the sexual encounter in service, in light of his 
service personnel records, lack credibility.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest 
may affect the credibility of testimony).  See also Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence, which 
weighs against the claim).  Indeed, as mentioned, this is one 
of the primary reasons the July 2000 VA psychiatrist did not 
find that the veteran had PTSD related to military sexual 
trauma.

The Board also points out that, while the veteran's private 
and VA treating providers have related the veteran's PTSD to 
his military service, after a review of the veteran's claims 
file, the rationales for these findings was based solely on 
the report by the veteran that he had been subject to sexual 
abuse during service, and other than Dr. B's report, the 
remaining treating providers were unaware of the abuse by his 
father.  Similarly, none of the veteran's treating providers 
made a reference to any credible supporting evidence that the 
events as described by him actually occurred.  And, the 
veteran's statements, alone, cannot establish the occurrence 
of a noncombat stressor - even in a case, as here, involving 
a purported sexual assault.  See Reonal v. Brown, 5 Vet. App. 
458, 494-95 (1993) (the presumption of credibility is not 
found to "arise" or apply to a statement to a physician 
based upon an inaccurate factual premise or history as 
related by the veteran).  Thus, the probative value of Dr. 
B's and the other treating providers' opinions are 
diminished.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(the Court rejected a medical opinion as "immaterial" where 
there was no indication the physician had reviewed relevant 
service medical records or any other relevant documents that 
would have enabled him to form an opinion on service 
connection on an independent basis).  

In contrast, at the July 2000 VA examination, and in written 
statements, the veteran alleged that people were using atomic 
power and that there were aliens involved in what occurred 
while he was in Antarctica.  The VA examiner noted that the 
veteran's stories were delusional in nature, and noted the 
lack of evidence confirming the events alleged by the 
veteran.  Following a mental status evaluation, the veteran 
was found to have major depression with psychotic symptoms.  
See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  

In determining whether the veteran currently has PTSD related 
to an incident in service, it is the Board's responsibility 
to weigh and assess the credibility of the medical evidence 
of record.  See Evans v. West, 12 Vet. App. 22, 30 (1998); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In so doing, 
the Board may accept one medical opinion and reject others.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have previously been found to be inaccurate 
or because other facts in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion; however, the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see also Swann at 233.

That said, when comparing and contrasting the July 2000 VA 
examiner's opinion to the assessments by Dr. B and the 
veteran's other treating providers, there are plausible 
reasons for giving more probative weight to the July 2000 VA 
psychiatrist examiner's opinion.  The July 2000 VA examiner 
reviewed the veteran's claims file, considered the veteran's 
asserted stressor events, his subjective complaints, and the 
objective clinical findings from his personal evaluation of 
the veteran.  And his opinion is well informed and reasoned, 
unlike those who drew conclusory assessments based solely on 
the veteran's statements.  Moreover, even Dr. B found it 
possible that the veteran's initial trauma was the abuse that 
happened prior to his military service, and that this was 
sufficiently traumatizing to cause a psychiatric disorder, 
even if the alleged in-service events occurred, as claimed by 
the veteran.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .).   

In the absence of an independently confirmed stressor in 
service, the Board finds there is no basis for granting 
service connection for PTSD, regardless of how many times 
PTSD was diagnosed.  See 38 C.F.R. § 3.304(f).  While an 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology, there must at least be a 
sufficiently definitive opinion on etiology to rise above the 
level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is mostly evidence against the claim, so 
it must be denied because the preponderance of the evidence 
is unfavorable.  38 C.F.R. § 3.102.


ORDER

The claim of entitlement to service connection of PTSD is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


